AAMG, owned by Alfondia Hill, entered into a verbal agreement with
                  Allegiant wherein Allegiant would carry Westgate's timeshare tour
                  advertisement on its website. 1 According to the agreement, AAMG would
                  pay Allegiant $75 for each qualified Allegiant customer who booked a tour
                  of the Westgate timeshares through Allegiant's website during the test
                  period. The agreed upon duration of the test period was 30 days, and
                  AAMG sought to yield a profitable test period in the interest of securing a
                  long term relationship.
                                 At the end of the 30-day test period, the Westgate timeshare
                  advertisement remained on Allegiant's website without further agreement
                  between the parties to enter into a long term relationship. Overall,
                  Allegiant carried the Westgate advertisement on its website for one year,
                  from September 2009 to September 2010. Hill testified that Westgate
                  paid AAMG $350 for each tour it secured during that year. Allegiant
                  earned $5,527 from hosting the timeshare advertisement, but this amount
                  was significantly less than the $720,000 to $7.2 million 2 AAMG claimed
                  Allegiant could net annually. In September 2010, with the test period
                  proving to be much less profitable than projected, Allegiant replaced
                  Westgate's timeshare advertisement with a timeshare advertisement for
                  Wyndham Vacation Resorts, Inc. (Wyndham).




                        'The advertisement offered qualified Allegiant customers free gifts if
                  they agreed to participate in a 90-minute presentation and take a tour of
                  the Westgate timeshares.

                        2 Hill
                             provided this estimate based on the initially proposed rate of
                  $100 per tour.



SUPREME COURT
         OF
      NEVADA
                                                        2
«71 I 947A    e
                              Subsequently, AAMG filed suit against Allegiant and
                 Wyndham, alleging numerous causes of action. Wyndham settled shortly
                 before trial, but AAMG's claims against Allegiant for fraudulent
                 misrepresentation, tortious interference, and unjust enrichment,
                 continued to trial. At the close of evidence, Allegiant moved for judgment
                 as a matter of law, which the district court denied. A jury found Allegiant
                 liable for unjust enrichment, and awarded AAMG $800,000 in future
                 damages. The district court then denied Allegiant's motion for judgment
                 notwithstanding the verdict or a new trial.
                                                 DISCUSSION
                              Pursuant to NRCP 50(a), the district court may grant a motion
                 for judgment as a matter of law if the nonmoving party fails "to prove a
                 sufficient issue for the jury, so that his claim cannot be maintained under
                 the controlling law." Nelson v. Heer, 123 Nev. 217, 222, 163 P.3d 420, 424
                 (2007) (internal quotation marks omitted). If a party moves for judgment
                 as a matter of law at the close of evidence under NRCP 50(a) and the
                 motion is denied, the movant may renew the motion after the entry of
                 judgment under NRCP 50(b).          Id. at 223, 163 P.3d at 424. When
                 considering a motion for judgment as a matter of law, "the district court
                 must view the evidence and all inferences in favor of the nonmoving
                 party."   Id. at 222-23, 163 P.3d 424. On review, this court applies the
                 same standard as the district court. Id. at 223, 163 P.3d at 424. Thus, the
                 standard of appellate review for an order under either NRCP 50(a) or
                 50(b) is de novo. Id. at 223, 163 P.3d at 425. Statutory interpretation is a
                 question of law, which we also review de novo.        Banks ex rel. Banks v.
                 Sunrise Hosp., 120 Nev. 822, 846, 102 P.3d 52, 68 (2004). However, we
                 review the district court's denial of Allegiant's motion for a new trial for an

SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    e
                   abuse of discretion.   Langon v. Matamoros, 121 Nev. 142, 143, 111 P.3d
                   1077, 1078 (2005).
                   Nevada Uniform Trade Secrets Act
                               Allegiant contends that AAMG's common law unjust
                   enrichment claim is precluded by the Nevada Uniform Trade Secrets Act
                   (NUTSA) because the unjust enrichment claim is based on
                   misappropriation of trade secrets. Under NRS Chapter 600A, governing
                   trade secrets, NRS 600A.090 sets out the effect of the chapter on other
                   laws and remedies, providing:
                               1. Except as otherwise provided in subsection 2,
                               this    chapter    displaces    conflicting   tort,
                               restitutionary, and other law of this state
                               providing civil remedies for misappropriation of a
                               trade secret.
                               2. This chapter does not affect:


                                     (b) Other civil remedies that are not based
                                     upon misappropriation of a trade secret. . . .
                   (Emphases added).
                               Despite Allegiant's assertion of preclusion, we conclude that
                   NRS 600A.090's plain language does not bar AAMG's unjust enrichment
                   claim. See Erwin v. State, 111 Nev. 1535, 1538-39, 908 P.2d 1367, 1369
                   (1995) ("Where the language of a statute is plain and unambiguous . . . the
                   courts are not permitted to search for its meaning beyond the statute
                   itself." (internal quotation marks omitted)). AAMG voluntarily dismissed
                   its misappropriation claim, and therefore, there was no NRS 600A.090
                   claim with which the unjust enrichment claim could conflict. Moreover,
                   the statute explicitly provides that it does not affect other civil remedies
                   that are not based on misappropriation. We conclude, after review of the
                   record, that AAMG's unjust enrichment claim is not sufficiently based
SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A    (4e
                        upon misappropriation of a trade secret to justify its preclusion. We
                        further note that this analysis is consistent with our decision in Frantz v.
                        Johnson, 116 Nev. 455, 465, 999 P.2d 351, 357-58 (2000) (applying NRS
                        600A.090 and concluding that error existed where the district court relied
                        on numerous tort and restitutionary causes of action excluded by the
                        statute, as they all related to misappropriation of a trade secret).
                        Unjust Enrichment
                                    "When a plaintiff seeks 'as much as he. . . deserve[s]' based on
                        a theory of restitution . . . he must establish each element of unjust
                        enrichment." Certified Fire Prot. Inc. v. Precision Constr., 128 Nev., Adv.
                        Op. 35, 283 P.3d 250, 257 (2012) (alteration in original) (quoting Black's
                        Law Dictionary 1361 (9th ed. 2009)). "Unjust enrichment exists when the
                        plaintiff confers a benefit on the defendant, the defendant appreciates
                        such benefit, and there is acceptance and retention by the defendant of
                        such benefit under circumstances such that it would be inequitable for
                        him to retain the benefit without payment of the value thereof."         Id.
                        (internal quotation marks omitted).
                                    According to AAMG, it conferred a benefit on Allegiant
                        through its services implementing the timeshare marketing plan. "Benefit
                        in the unjust enrichment context can include services beneficial to or at
                        the request of the other, denotes any form of advantage, and is not
                        confined to retention of money or property." Id. (internal quotation marks
                        omitted). Here, the evidence adduced at trial, viewed in the light most
                        favorable to the nonmoving party, demonstrates that at least two benefits
                        were conferred on Allegiant: $75 for each customer booking, and
                        knowledge of the timeshare industry. Thus, we agree with AAMG that it
                        conferred a benefit on Allegiant.


SUPREME COURT
        OF
     NEVADA                                                   5
(0) 1947A    .4Letiia
                              AAMG also argues that Allegiant appreciated such benefit by
                 taking AAMG's knowledge of the timeshare industry and continuing to
                 utilize the timeshare marketing program. To appreciate a benefit, the
                 party must have knowledge of the benefit. Dragt v. Dragt/DeTray, LLC,
                 161 P.34 473, 482 (Wash. Ct. App. 2007). As illuminated by emails
                 between Allegiant's personnel, Allegiant would enter into the agreement
                 with AAMG only if it stood to gain ample payment for providing access to
                 its customer database. Viewed in the light most favorable to AAMG,
                 Allegiant's subsequent limited agreement to conduct business with AAMG
                 indicates its knowledge or appreciation that it would be receiving the
                 benefit of AANIG's savvy about the timeshare industry, in addition to the
                 negotiated price of $75 for each qualifying customer who booked a tour.
                 Hence, Allegiant appreciated the benefit. However, our review does not
                 end there.
                              Additionally, AAMG argues that the circumstances under
                 which the benefit was appreciated were inequitable because Allegiant
                 intentionally or inadvertently failed to inform AA.MG that it was not going
                 to enter into a long-term relationship. We disagree. "[Q]uantum meruit to
                 avoid unjust enrichment applies 'when a party confers a benefit with a
                 reasonable expectation of payment."      Certified Fire Prot., 128 Nev., Adv.
                 Op. 35, 283 P.3d at 257 (quoting 26 Samuel Williston & Richard A. Lord, A
                 Treatise on the Law of Contracts § 68:1, at 24 (4th ed. 2003)). Here,
                 AAMG had no reasonable expectation of payment from Allegiant. More
                 appropriately, and conversely, Allegiant had an expectation of payment
                 from AAMG. In turn, AAMG had an expectation of payment from
                 Westgate, which, as conceded by Hill at trial, AAMG received.



SUPREME COURT
        OF
     NEVADA                                           6
(0) 1947A    e
                            We additionally reject AAMG's assertion that Allegiant was
                required to notify AAMG that it did not plan to enter into a long-term
                relationship. When a benefit is conferred without demonstrating an
                expectation of compensation, a sought-after, but unrealized long-term
                relationship does not justify an award of restitution for the benefit
                conferred, unless, of course, the conferral was conditioned upon entering
                into a long-term relationship. 26 Samuel Williston & Richard A. Lord, A
                Treatise on the Law of Contracts § 68:5, at 69 (4th ed. 2003). Thus, the
                onus belonged to AAMG. However, AAMG failed to demonstrate an
                expectation of compensation from Allegiant, and did not condition the
                benefit conferred upon a long-term relationship. Moreover, AAMG's
                proposal anticipates the possibility that Allegiant would decide not to
                enter into a long-term relationship, describing the test period as a time to
                consider the merits or viability of a long-term relationship. Accordingly,
                although Allegiant received and appreciated a benefit, the acceptance and
                retention thereof did not occur under inequitable circumstances.
                            Thus, even when viewing the facts in a light most favorable to
                AAMG, all elements of unjust enrichment were not met. Accordingly, the
                district court erred by denying Allegiant's motions for judgment as a
                matter of law. Based on the foregoing, we
                            ORDER the judgment of the district court REVERSED


                                                             01--C              ,   n.
                                                   Parraguirre

                                                             LAS"
                                                   Douglas

                                                                                    J.
                                                   Cherry
SUPREME COURT
     OF
   NEVADA
                                                     7
0) 1947A CS,
                cc: Hon. Gloria Sturman, District Judge
                     Lansford W. Levitt, Settlement Judge
                     Fennemore Craig, P.C./Phoenix
                     Fennemore Craig Jones Vargas/Las Vegas
                     Goodman Law Group
                     Stovall & Associates
                     Alexander R. Arpad
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                8
(0) 1947A